Holmes, J.,
concurring. I join in the majority for two important reasons, the first being that the syllabus language here does not merely encompass, but strengthens, the law set forth in Hershberger v. Akron City Hosp. (1987), 34 Ohio St. 3d 1, 516 N.E. 2d 204. As noted in the concurrence of Chief Justice Moyer, the added element of a “cognizable event” to the criteria enunciated in Hershberger should give additional direction to the trial courts of Ohio, as well as to practitioners in this field.
Second, also as noted by the Chief Justice, the majority opinion relies to a great extent upon the California cases of Graham v. Hansen (1982), 128 Cal. App. 3d 965, 180 Cal. Rptr. 604, and McGee v. Weinberg (1979), 97 Cal. App. 3d 798, 159 Cal. Rptr. 86, in quoting the verbiage that such a cognizable event involves pain or some other physical indicium, rather than knowledge of the legal significance of such pain, which would trigger the running of the statute of limitations. This is all in keeping with the intent and purpose of the law set forth in Hershberger, wherein we noted that “[l]egal theories are ordinarily not within the province of the average layman. * * * It is therefore the knowledge * * * of facts, not legal theories, which initiates the running of the one-year statute of limitations.” Id. at 5, 516 N.E. 2d at 207.